DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-22 and 24 in the reply filed on 01/13/2022 is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top face” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pace" in line 35. There is insufficient antecedent basis for this limitation in the claim.

1 recites the limitation "step of conditioning" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said forming a flooring decorative layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A flooring decorative layer is being introduced for the first time. Is the “said forming” referring back to step (i) or step (ii)? Please clarify. 
Claim 6 recites the limitation "said forming a flooring decorative layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A flooring decorative layer is being introduced for the first time. Is the “said forming” referring back to step (i) or step (ii)? Please clarify. 
Claim 7 recites the limitation "said conditioning" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said conditioning" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the step of conditioning" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the step of inspecting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said step of conditioning" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the step of inspecting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
20 recites the limitation "said step of conditioning" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the pace" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the pace" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the pace" in line 37.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VISHAL I PATEL/Primary Examiner, Art Unit 1746